1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   BRITTANY L. RADOVICH,                 No. 2:19-cv-00840 WBS CKD
13               Plaintiff,

14        v.                               ORDER RE: DEFENDANT’S MOTION
                                           TO DISMISS
15   PLACER COUNTY SHERIFF’S OFFICE
     and DOES 1 through 50,
16   INCLUSIVE,

17               Defendants.

18

19                             ----oo0oo----

20             Plaintiff Brittany Radovich initiated this action

21   asserting claims arising out of her employment with defendant

22   Placer County Sheriff’s Office.   Specifically, plaintiff alleges

23   gender discrimination and retaliation in violation of Title VII

24   as well as discrimination in violation of the Americans with

25   Disabilities Act. (Compl. (Docket No. 1).)    Presently before the

26   court is defendant’s Motion to Dismiss.    (Docket No. 6.)

27   I.    Factual and Procedural Background

28             Between 2008 and June 2014, plaintiff worked for the
                                       1
1    Placer County Sheriff’s Office as a public safety dispatcher.

2    (Compl. ¶¶ 12, 21.) In 2011 plaintiff began a consensual

3    relationship with Sergeant Patrick Piazza, who was also employed

4    by defendant.     (Id. ¶ 22.)     Two years later, plaintiff ended the

5    relationship.     (Id.)   Thereafter, plaintiff alleges, Sergeant

6    Piazza became abusive, made inappropriate comments, touched her

7    in offensive ways, and began stalking her.        (Id. ¶¶ 23-24.)

8                 Plaintiff reported Piazza’s conduct to her superiors.

9    (Id. ¶ 24)    Following that report, she did not receive her

10   performance evaluation, which was usually done in August.       (Id. ¶

11   25.)    When she inquired about her performance review, she was

12   told “there have been some performance issues . . . and it was

13   decided to hold it.”      (Id.)   Plaintiff alleges that the

14   withholding of her performance review was retaliation for her

15   complaint regarding Piazza’s conduct.        (Id.)

16                As a result of Piazza’s conduct and the retaliation she

17   experienced when she reported that conduct, plaintiff experienced

18   severe emotional distress, anxiety, and bouts of suicidal

19   ideation.    (Id. at ¶ 26.)     Plaintiff sought medical leave from

20   work and checked herself into an outpatient mental health clinic.
21   (Id.)    Plaintiff alleges that when she returned to work, her

22   coworkers and managers made disparaging remarks, calling

23   plaintiff, for example, a “nut case” and “crazy.”        (Id. at ¶ 27.)

24   When plaintiff discussed these comments with defendant’s

25   management, her assignments were transferred, she was given more

26   overtime than any other employee in the department, and, she
27   alleges, her “workload was sabotaged.”       (Id.)   Plaintiff alleges

28   that by June of 2015, her work environment deteriorated to the
                                           2
1    point where she was constructively discharged.       (Id. ¶ 29.)

2              Plaintiff alleges that though she was constructively

3    discharged in June 2015, it was only in 2018, after several years

4    of therapy, that she realized “the gravity and wrongfulness of

5    acts by Piazza and [defendant].”       (Id. ¶ 30.)   Plaintiff

6    subsequently made an EEOC Title VII complaint and received her

7    Right-to-Sue letter on April 18, 2019.      (Id. ¶ 19.)    Plaintiff

8    claims that “the effects of sexual and disability/perceived

9    disability harassment made it impossible for [p]laintiff to file

10   a claim on time” and that, therefore, “the statute of limitations

11   is not a bar to [p]lainiff’s claims[.]”      (Id. ¶ 18.)

12             In its Motion to Dismiss, defendant contends that

13   plaintiff’s claims are untimely.       Specifically, it argues that

14   plaintiff has pled neither compliance with the applicable

15   statutory deadlines nor facts sufficient to warrant equitable

16   tolling of the statutory period.       (Mot. to Dismiss at 2-3.)

17   II.      Legal Standard

18             On a motion under Federal Rule of Civil Procedure Rule

19   12(b)(6), the inquiry before the court is whether, accepting the

20   allegations in the complaint as true and drawing all reasonable
21   inferences in the plaintiff’s favor, the plaintiff has stated a

22   claim to relief that is plausible on its face.       See Ashcroft v.

23   Iqbal, 556 U.S. 662, 678 (2009).

24             “To maintain an action under Title VII . . . a

25   plaintiff must file a timely charge of discrimination with the

26   EEOC.”   Nuss v. Pan Am. World Airways, Inc., 634 F.2d 1234, 1236
27   (9th Cir. 1980).   When proceedings are initiated with state or

28   local agencies, Title VII charges must be filed “within three
                                        3
1    hundred days after the alleged unlawful employment practice

2    occurred, or within thirty days after receiving notice that the

3    State or local agency has terminated the proceedings under the

4    State or local law, whichever is earlier.”        42 U.S.C. § 2000e-

5    5(e)(1).    This requirement, however, “is subject to waiver,

6    estoppel, and equitable tolling.”         Johnson v. Lucent Techs.,

7    Inc., 653 F.3d 1000, 1008 (9th Cir. 2011).        “Mental incompetence

8    may equitably toll administrative deadlines if a plaintiff meets

9    a two-part test.”      Id. at 1010.    First, the plaintiff must show

10   that her mental impairment was an “extraordinary circumstance

11   beyond [her] control that was so severe that” either: (1)

12   “plaintiff was unable rationally or factually to personally

13   understand the need to timely file;” or (2) “plaintiff’s mental

14   state rendered [her] unable personally to prepare [a complaint]

15   and effectuate its filing.”       Id. (quoting Bills v. Clark, 628

16   F.3d 1092, 1099–100 (9th Cir. 2010)).        Second, “the plaintiff

17   “must show diligence in pursuing the claims to the extent [she]

18   could understand them, but that the mental impairment made it

19   impossible to meet the filing deadline under the totality of the

20   circumstances.”       Id.   In general, equitable tolling is available
21   only in “extreme cases” and “has been applied sparingly.”

22   Scholar v. Pac. Bell, 963 F.2d 264, 267 (9th Cir. 1992).

23   III.       Analysis

24              Plaintiff has not plausibly alleged that her mental

25   impairment was so severe that she was unable to understand the

26   need to file charges, or that she was “unable . . . to understand
27   the need to timely file.”       See Forbess v. Franke, 749 F.3d 837,

28   840 (9th Cir. 2014).
                                           4
1        A.    Mental Impairment

2              Plaintiff alleges that Piazza’s “lewd and lascivious

3    sexual acts . . . caus[ed] her psychiatric hospital commitment,”

4    which, in turn, prevented her from timely filing an EEOC charge.

5    (Compl. ¶ 54.)    However, plaintiff does not explain how her time

6    in the mental outpatient clinic, which took place before her

7    termination in June 2015, prevented her from filing an EEOC

8    charge in the period following June 2015.

9              In Johnson, the court held that the plaintiff’s active

10   participation in litigation mitigated against the equitable

11   tolling of the statutory period because it evidenced plaintiff’s

12   capacity to advocate for his interests.       653 F.3d at 1010.    In

13   the instant case, plaintiff reported the alleged Title VII

14   violations to her supervisors on at least two occasions.          These

15   reports evidence plaintiff’s capacity to “advance and protect

16   [her] legal interests,” and as such, militate against finding

17   that plaintiff was so mentally incapacitated that she could not

18   “rationally or factually . . . understand the need to timely

19   file.”   Id.

20             Plaintiff’s opposition to defendant’s Motion to Dismiss
21   relies heavily on Stoll v. Runyon, 165 F.3d 1238 (9th Cir. 1999).

22   (See Pl.’s Opp. to Mot. to Dismiss at 5-6.)       That case, however,

23   is inapposite.    In Stoll, the Ninth Circuit found that the

24   plaintiff was entitled to equitable tolling where she “presented

25   overwhelming evidence that she was completely psychiatrically

26   disabled.”     165 F.3d at 1242.   The plaintiff in Stoll had been
27   repeatedly raped and subject to various forms of sexual

28   harassment and violence at work.        Id. at 1239-40.   As a result,
                                         5
1    she could not open mail without experiencing a panic attack,

2    could not concentrate well enough to read and repeatedly

3    attempted suicide.       Id. at 1240.       Her psychiatrist testified that

4    she would “bring large stacks of unopened correspondence

5    regarding the Post Office litigation to [him] because she was too

6    traumatized to open it alone” and that she was “so anxious around

7    men that she refused to sit in his office during psychiatric

8    treatment, and instead stood in the corner as far from him as

9    possible.”    Id.   The detailed allegations of total mental

10   incapacitation in Stoll stand in stark contrast to plaintiff’s

11   generic allegations of “severe emotional distress and mental

12   anguish.”     (See Compl. ¶ 52.)

13                Plaintiff’s allegation that the “effects of sexual and

14   disability/perceived disability harassment made it impossible for

15   [her] to file a claim within the statutory period,” (Compl. at ¶

16   33,) is made without any factual support or enhancement.            As

17   such, it is a conclusory restatement of the elements of equitable

18   tolling, and not a plausible allegation that could support the

19   denial of defendant’s Motion to Dismiss.           See Ashcroft, 556 U.S.

20   at 678.
21        B.      Diligence

22                The second prong of the equitable tolling test asks

23   whether the plaintiff was diligent in attempting to file charges

24   and would have done so but for her mental incompetence.            Johnson,

25   653 F.3d at 1010.        In this case, the plaintiff stopped working at

26   the Sheriff’s department in 2015, but did not file charges with
27   the EEOC until several years later.            The plaintiff presents no

28   evidence that she exercised any diligence whatsoever during the
                                             6
1    period when EEOC charges could have been filed with respect to

2    any of the conduct alleged in the complaint.   Accordingly,

3    plaintiff is not entitled to equitable tolling.   See

4    Cordray v. Cohn Rest. Grp., Inc., No. 3:17-CV-02375-GPC-NLS, 2018

5    WL 1382981, at *5 (S.D. Cal. Mar. 19, 2018) (denying equitable

6    tolling to a plaintiff who “failed to show that he was diligent

7    during the limitations period[.]”).

8              IT IS THEREFORE ORDERED that defendant’s Motion to

9    Dismiss (Docket No. 6) be, and hereby is, GRANTED.      Plaintiff’s

10   complaint is DISMISSED without prejudice.   Plaintiff is given

11   thirty days from the date of this Order to file an amended

12   complaint, if she can do so consistent with this Order.

13   Dated:   July 30, 2019

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     7
